Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 5-7 and 11-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected groups, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 04/01/2022.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4, and 8-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Pub. No. 2006/0009365 to Erhan et al.
As to claims 1-2 and 8-9, Erhan discloses chemically-modified vegetable oils prepared by reacting epoxidized triglyceride oils with a thiol containing reactant, such as 1-butane thiol and thiols represented by SH-R’” (Abstract, 0027) to prepare poly(hydroxy thioethers) (0031).
As to claim 4, with regards to the hydroxyl number Erhan teaches a substantially identical reaction product based on epoxidized triglyceride oils and thiol reactants. Erhan does not teach the hydroxyl value, nevertheless, when a reference discloses all of the limitations of a claim except a property or function, and the Examiner is unable to determine whether or not the reference inherently possesses properties that anticipate or render obvious the claimed invention, basis exists for shifting the burden of proof to applicant. Note MPEP § 2112-2112.02.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4, and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2013/0345383 to Chen et al. in view of U.S. Patent Pub. No. 2006/0009365 to Erhan et al.
As to claims 1-2 and 8-9, Chen discloses epoxidized CNSL (cashew nutshell oil that contains cardanol, 0062-0063, 0065) that can be thiolated or functionalized with any other functional group (0072-0073) under elevated temperatures (0076) suitable for use as oil or lubricants.  	Chen does not fairly teach or suggest the thiolate reactant.
Erhan discloses chemically-modified vegetable oils prepared by reacting epoxidized triglyceride oils with a thiol containing reactant, such as 1-butane thiol and thiols represented by SH-R’” (Abstract, 0027) to prepare poly(hydroxy thioethers) (0031) suitable for industrial oils.
At the time of filing it would have been obvious to a person of ordinary skill in the art to use the thiols taught in Erhan to functionalize the epoxidized cardanols of Chen to provide environmentally friendly oils with improved antiwear/antifriction properties (0012).

Allowable Subject Matter
Claim 3 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The closest prior art teaches the reaction takes place in suitable solvents in the presence of perchloric acid to effectively ring open the epoxide.  The references fail to teach a strong base catalyst and it would not have been obvious to a person of ordinary skill in the art to substitute the acids of the prior art with the strong bases in the claims to arrive at the presently claimed invention without using impermissible hindsight.  This is further supported by Sharma that teaches the acid catalyzed reaction is simple and straight forward (See results and discussion).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL L LEONARD whose telephone number is (571)270-7450. The examiner can normally be reached M - F 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LING-SIU CHOI can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL L LEONARD/Primary Examiner, Art Unit 1763